
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3949
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 4, 2009
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, and
		  the Servicemember Civil Relief Act, to make certain improvements in the laws
		  relating to benefits administered by the Secretary of Veterans Affairs, and for
		  other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Veterans’ Small Business Assistance
			 and Servicemembers Protection Act of 2009.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. References to
				title 38, United States Code.
					Title I—SMALL BUSINESS
				AND EDUCATION MATTERS
					Sec. 101. Clarification of responsibility of Secretary of
				Veterans Affairs to verify small business ownership.
					Sec. 102. Reauthorization of Veterans’ Advisory Committee on
				Education.
					Title II—SERVICEMEMBERS
				CIVIL RELIEF ACT MATTERS
					Sec. 201. Termination
				of service contracts.
					Sec. 202. Residential
				and motor vehicle leases.
					Sec. 203. Enforcement
				by the Attorney General and by private right of action.
					Title III—OTHER
				BENEFITS MATTERS
					Sec. 301. Improvement
				of outreach activities within Department of Veterans Affairs.
					Sec. 302. Visual
				impairment and orientation and mobility professionals education assistance
				program.
					Sec. 303. Interment
				in national cemeteries of parents of certain deceased veterans.
				
			2.References to title 38, United States
			 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of
			 title 38, United States Code.
		ISMALL BUSINESS AND EDUCATION
			 MATTERS
			101.Clarification of responsibility of
			 Secretary of Veterans Affairs to verify small business ownership
				(a)Short titleThis section may be cited as the
			 Veterans Small Business Verification
			 Act.
				(b)Clarification of responsibility of
			 Secretary of Veterans Affairs To verify small business ownership
					(1)ClarificationSection 8127(f) is amended—
						(A)in paragraph (2)—
							(i)by inserting (A) before
			 To be eligible;
							(ii)by inserting after or the
			 veteran. the following new sentence: Application for inclusion
			 in the database shall constitute permission under section 552a of title 5
			 (commonly referred to as the Privacy Act) for the Secretary to access such
			 personal information maintained by the Secretary as may be necessary to verify
			 the information contained in the application.; and
							(iii)by inserting after the sentence added by
			 subparagraph (B) the following new subparagraph:
								
									(B)If the Secretary receives an application
				for inclusion in the database from an individual whose status as a veteran
				cannot be verified because the Secretary does not maintain information with
				respect to the veteran status of the individual, the Secretary may not include
				the small business concern owned or controlled by the individual in the
				database maintained by the Secretary until the Secretary receives such
				information as may be necessary to verify that the individual is a
				veteran.
									;
				and
							(B)by striking paragraph (4) and inserting the
			 following new paragraph (4):
							
								(4)No small business concern may be listed in
				the database until the Secretary has verified that—
									(A)the small business concern is owned and
				controlled by veterans; and
									(B)in the case of a small business concern for
				which the person who owns or controls the concern indicates that the person is
				a veteran with a service-connected disability, that the person is a veteran
				with a service-connected
				disability.
									.
						(2)ApplicabilityIn the case of a small business concern
			 included in the database as of the date of the enactment of this Act for which,
			 as of such date, the Secretary of Veterans Affairs has not verified the status
			 of such concern in accordance with paragraph (4) of subsection (f) of section
			 8127 of title 38, United States Code, as amended by subsection (a), not later
			 than 60 days after the date of the enactment of this Act, the Secretary shall
			 notify the person who owns or controls the concern that—
						(A)the Secretary is required to verify the
			 status of the concern in accordance with such paragraph;
						(B)verification of such status shall require
			 that the person who owns or controls the concern apply for inclusion in the
			 database in accordance with such subsection, as so amended;
						(C)application for inclusion in the database
			 shall constitute permission under section 552a of title 5, United States Code
			 (commonly referred to as the Privacy Act), for the Secretary to access such
			 personal information maintained by the Secretary as may be necessary to verify
			 the information contained in the application; and
						(D)the person who owns or controls the concern
			 must submit to the Secretary an affirmative acknowledgment of the requirement
			 under paragraph (3) within 90 days of receiving the Secretary’s notice of such
			 requirement or the concern shall be removed from the database.
						102.Reauthorization of Veterans’ Advisory
			 Committee on EducationSection
			 3692(c) is amended by striking December 31, 2009 and inserting
			 December 31, 2015.
			IISERVICEMEMBERS CIVIL RELIEF ACT
			 MATTERS
			201.Termination of service contracts
				(a)In generalSection 305A of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 535a) is amended to read as follows:
					
						305A.Termination of service contracts
							(a)Termination by servicememberA servicemember may terminate a contract
				described in subsection (c) at any time after the date the servicemember
				receives military orders—
								(1)to deploy with a military unit, or as an
				individual, in support of a contingency operation for a period of not less than
				90 days; or
								(2)for a change of permanent station to a
				location that does not support the contract.
								(b)Special rule for cellular or telephone
				exchange serviceIn any case
				in which a contract being terminated under subsection (a) or (d) is for
				cellular telephone service or telephone exchange service, the servicemember may
				keep, to the extent practicable and in accordance with applicable law, the
				telephone number the servicemember has under the contract for a period not to
				exceed 90 days after the period of deployment or change of permanent station
				has concluded.
							(c)Covered contractsThis section applies to a contract for
				cellular telephone service, telephone exchange service, multichannel video
				programming service, Internet access service, or residential utility service
				involving the provision of water, electricity, home heating oil, or natural
				gas.
							(d)Family plansIn the case of a contract for cellular
				telephone service entered into by any individual in which a servicemember is a
				designated beneficiary of such contract, the individual may terminate such
				contract—
								(1)with respect to the servicemember if the
				servicemember is eligible to terminate contracts pursuant to subsection (a);
				and
								(2)with respect to all of the designated
				beneficiaries of such contract if all such beneficiaries accompany the
				servicemember in a change of permanent station to a location that does not
				support the contract.
								(e)Manner of terminationTermination of a contract under subsection
				(a) or (d) shall be made by delivery of a written notice of such termination
				and a copy of the servicemember’s military orders to the service provider,
				delivered—
								(1)by hand delivery;
								(2)by private business carrier;
								(3)by facsimile; or
								(4)by United States mail, addressed as
				designated by the service provider, return receipt requested, with sufficient
				postage.
								(f)Date of contract terminationTermination of a contract under subsection
				(a) or (d) is effective as of the date on which the notice under subsection (e)
				is delivered.
							(g)Other obligations and
				liabilitiesThe service
				provider under the contract may not impose an early termination charge, but any
				tax or any other obligation or liability of the servicemember that, in
				accordance with the terms of the contract, is due and unpaid or unperformed at
				the time of termination of the contract shall be paid or performed by the
				servicemember. If the servicemember re-subscribes to the service provided under
				a covered contract in the 90-day period after the period of deployment or
				change of permanent station has concluded, the service provider may not impose
				a charge for reinstating service, other than a charge to cover any cost of
				installing or acquiring new equipment that existing customers received, and for
				which such customers paid a similar charge, during such period.
							(h)Return of advance paymentsNot later than 60 days after the effective
				date of the termination of the contract, the service provider shall refund to
				the servicemember any fee or other amount to the extent paid for a period
				extending after such date, except for the remainder of the monthly or similar
				billing period in which the termination occurs if it is not reasonably possible
				to determine a pro-rata amount for such remainder.
							(i)DefinitionsIn this section:
								(1)The term cellular telephone
				service means commercial mobile service, as that term is defined in
				section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d)).
								(2)The term contingency
				operation has the meaning given that term by section 101(a)(13) of
				title 10, United States Code.
								(3)The term Internet access
				service has the meaning given that term under section 231(e)(4) of the
				Communications Act of 1934 (47 U.S.C. 231(e)(4)).
								(4)The term multichannel video
				programming service means video programming service provided by a
				multichannel video programming distributor, as such term is defined in section
				602(13) of the Communications Act of 1934 (47 U.S.C. 522(13)).
								(5)The term telephone exchange
				service has the meaning given that term under section 3 of the
				Communications Act of 1934 (47 U.S.C.
				153).
								.
				(b)Technical amendment To conform heading of
			 title III to the contents of the titleThe heading for title III of such Act is
			 amended by inserting , service
			 contracts after leases.
				(c)Clerical amendmentsThe table of contents in section 1(b) of
			 such Act is amended—
					(1)by striking the item relating to title III
			 and inserting the following new item:
						
							
								TITLE III—RENT, INSTALLMENT
				CONTRACTS, MORTGAGES, LIENS, ASSIGNMENT, LEASES, SERVICE
				CONTRACTS
							
							;
				  and
					(2)by striking the item relating to section
			 305A and inserting the following new item:
						
							
								Sec. 305A. Termination of
				service
				contracts.
							
							.
					202.Residential and motor vehicle
			 leasesSubsection (e) of
			 section 305 of the Servicemembers Civil Relief Act (50 U.S.C. App. 535) is
			 amended to read as follows:
				
					(e)Arrearages and other obligations and
				liabilities
						(1)Leases of premisesRent amounts for a lease described in
				subsection (b)(1) that are unpaid for the period preceding the effective date
				of the lease termination shall be paid on a prorated basis. The lessor may not
				impose an early termination charge, but any taxes, summonses, or other
				obligations and liabilities of the lessee in accordance with the terms of the
				lease, including reasonable charges to the lessee for excess wear, that are due
				and unpaid at the time of termination of the lease shall be paid by the
				lessee.
						(2)Leases of motor vehiclesLease amounts for a lease described in
				subsection (b)(2) that are unpaid for the period preceding the effective date
				of the lease termination shall be paid on a prorated basis. The lessor may not
				impose an early termination charge, but any taxes, summonses, title and
				registration fees, or other obligations and liabilities of the lessee in
				accordance with the terms of the lease, including reasonable charges to the
				lessee for excess wear or use and mileage, that are due and unpaid at the time
				of termination of the lease shall be paid by the
				lessee.
						.
			203.Enforcement by the Attorney General and by
			 private right of action
				(a)In generalThe Servicemembers Civil Relief Act (50
			 U.S.C. App. 501 et seq.) is amended by adding at the end the following new
			 title:
					
						VIIICIVIL LIABILITY 
							801.Enforcement by the Attorney
				General
								(a)Civil actionThe Attorney General may commence a civil
				action in any appropriate United States district court against any person
				who—
									(1)engages in a pattern or practice of
				violating this Act; or
									(2)engages in a violation of this Act that
				raises an issue of significant public importance.
									(b)ReliefIn a civil action commenced under
				subsection (a), the court may—
									(1)grant any appropriate equitable or
				declaratory relief with respect to the violation;
									(2)award all other appropriate relief,
				including monetary damages, to any person aggrieved by the violation;
				and
									(3)may, to vindicate the public interest,
				assess a civil penalty—
										(A)in an amount not exceeding $55,000 for a
				first violation; and
										(B)in an amount not exceeding $110,000 for any
				subsequent violation.
										(c)InterventionUpon timely application, a person aggrieved
				by a violation with respect to which the civil action is commenced may
				intervene in such action, and may obtain such appropriate relief as the person
				could obtain in a civil action under section 802 with respect to that
				violation, along with costs and a reasonable attorney fee.
								802.Private right of action
								(a)In generalAny person aggrieved by a violation of this
				Act may in a civil action—
									(1)obtain any appropriate equitable or
				declaratory relief with respect to the violation; and
									(2)recover all other appropriate relief,
				including monetary damages.
									(b)Costs and attorney feesThe court may award to a servicemember who
				prevails in an action brought under subsection (a) the costs of the action,
				including a reasonable attorney fee.
								803.Preservation of remediesNothing in section 801 or 802 shall be
				construed to preclude or limit any remedy otherwise available under other law,
				including consequential and punitive
				damages.
							.
				(b)Conforming AmendmentsSuch Act is further amended as
			 follows:
					(1)Section 207 (50 U.S.C. App. 527) is amended
			 by striking subsection (f).
					(2)Section 301(c) (50 U.S.C. App. 531(c)) is
			 amended to read as follows:
						
							(c)MisdemeanorExcept as provided in subsection (a), a
				person who knowingly takes part in an eviction or distress described in
				subsection (a), or who knowingly attempts to do so, shall be fined as provided
				in title 18, United States Code, or imprisoned for not more than one year, or
				both.
							.
					(3)Section 302(b) (50 U.S.C. App. 532(b)) is
			 amended to read as follows:
						
							(b)MisdemeanorA person who knowingly resumes possession
				of property in violation of subsection (a), or in violation of section 107 of
				this Act, or who knowingly attempts to do so, shall be fined as provided in
				title 18, United States Code, or imprisoned for not more than one year, or
				both.
							.
					(4)Section 303(d) (50 U.S.C. App. 533(d)) is
			 amended to read as follows:
						
							(d)MisdemeanorA person who knowingly makes or causes to
				be made a sale, foreclosure, or seizure of property that is prohibited by
				subsection (c), or who knowingly attempts to do so, shall be fined as provided
				in title 18, United States Code, or imprisoned for not more than one year, or
				both.
							.
					(5)Section 305(h) (50 U.S.C. App. 535(h)) is
			 amended to read as follows:
						
							(h)MisdemeanorAny person who knowingly seizes, holds, or
				detains the personal effects, security deposit, or other property of a
				servicemember or a servicemember’s dependent who lawfully terminates a lease
				covered by this section, or who knowingly interferes with the removal of such
				property from premises covered by such lease, for the purpose of subjecting or
				attempting to subject any of such property to a claim for rent accruing
				subsequent to the date of termination of such lease, or attempts to do so,
				shall be fined as provided in title 18, United States Code, or imprisoned for
				not more than one year, or
				both.
							.
					(6)Section 306(e) (50 U.S.C. App. 536(e)) is
			 amended to read as follows:
						
							(e)MisdemeanorA person who knowingly takes an action
				contrary to this section, or attempts to do so, shall be fined as provided in
				title 18, United States Code, or imprisoned for not more than one year, or
				both.
							.
					(7)Section 307(c) (50 U.S.C. App. 537(c)) is
			 amended to read as follows:
						
							(c)MisdemeanorA person who knowingly takes an action
				contrary to this section, or attempts to do so, shall be fined as provided in
				title 18, United States Code, or imprisoned for not more than one year, or
				both.
							.
					(c)Clerical amendmentThe table of contents in section 1(b) of
			 such Act is amended by adding at the end the following new items:
					
						
							Title VIII—CIVIL
				LIABILITY
							Sec. 801. Enforcement
				by the Attorney General.
							Sec. 802. Private
				right of action.
							Sec. 803. Preservation of
				remedies.
						
						.
				IIIOTHER BENEFITS MATTERS
			301.Improvement of outreach activities within
			 Department of Veterans Affairs
				(a)In generalChapter 5 is amended by adding at the end
			 the following new subchapter:
					
						IVOutreach Activities
							561.Outreach activities: coordination of
				activities within the Department
								(a)Coordination proceduresThe Secretary shall establish and maintain
				procedures for ensuring the effective coordination of the outreach activities
				of the Department between and among the following:
									(1)The Office of the Secretary.
									(2)The Office of Public Affairs.
									(3)The Veterans Health Administration.
									(4)The Veterans Benefits
				Administration.
									(5)The National Cemetery
				Administration.
									(b)Annual review of proceduresThe Secretary shall—
									(1)annually review the procedures in effect
				under subsection (a) for the purpose of ensuring that those procedures meet the
				requirements of that subsection; and
									(2)make such modifications to those procedures
				as the Secretary considers appropriate in light of such review in order to
				better achieve that purpose.
									562.Outreach activities: cooperative activities
				with States; grants to States for improvement of outreach
								(a)PurposeIt is the purpose of this section to
				provide for assistance by the Secretary to State and county veterans agencies
				to carry out programs in locations within the respective jurisdictions of such
				agencies that offer a high probability of improving outreach and assistance to
				veterans, and to the spouses, children, and parents of veterans, to ensure that
				such individuals are fully informed about, and assisted in applying for, any
				veterans’ and veterans-related benefits and programs (including State veterans’
				programs) for which they may be eligible.
								(b)Priority for areas with high concentration
				of eligible individualsIn
				providing assistance under this section, the Secretary shall give priority to
				State and county veteran agencies in locations—
									(1)that have relatively large concentrations
				of populations of veterans and other individuals referred to in subsection (a);
				or
									(2)that are experiencing growth in the
				population of veterans and other individuals referred to in subsection
				(a).
									(c)Contracts for outreach
				servicesThe Secretary may
				enter into a contract with a State or county veterans agency in order to carry
				out, coordinate, improve, or otherwise enhance outreach by the Department and
				the State or county (including outreach with respect to a State or county
				veterans program). As a condition of entering into any such contract, the
				Secretary shall require the agency to submit annually to the Secretary a
				three-year plan for the use of any funds provided to the agency pursuant to the
				contract and to meet the annual outcome measures developed by the Secretary
				under subsection (d)(4).
								(d)Grants(1)The Secretary may make a grant to a State
				or county veterans agency to be used to carry out, coordinate, improve, or
				otherwise enhance—
										(A)outreach activities, including activities
				carried out pursuant to a contract entered into under subsection (c);
				and
										(B)activities to assist in the development and
				submittal of claims for veterans and veterans-related benefits, including
				activities carried out pursuant to a contract entered into under subsection
				(c).
										(2)A
				State veterans agency that receives a grant under this subsection may award all
				or a portion of the grant to county veterans agencies within the State to
				provide outreach services for veterans, on the basis of the number of veterans
				residing in the jurisdiction of each county.
									(3)To be eligible for a grant under this
				subsection, a State or county veterans agency shall submit to the Secretary an
				application containing such information and assurances as the Secretary may
				require. The Secretary shall require a State or county veterans agency to
				include, as part of the agency’s application—
										(A)a three-year plan for the use of the grant;
				and
										(B)a description of the programs through which
				the agency will meet the annual outcome measures developed by the Secretary
				under paragraph (4).
										(4)(A)The Secretary shall develop and provide to
				the recipient of a grant under this subsection written guidance on annual
				outcome measures, Department policies, and procedures for applying for grants
				under this section.
										(B)The Secretary shall annually review the
				performance of each State or county veterans agency that receives a grant under
				this section.
										(C)In the case of a State or county veterans
				agency that is a recipient of a grant under this subsection that does not meet
				the annual outcome measures developed by the Secretary, the Secretary shall
				require the agency to submit a remediation plan under which the agency shall
				describe how and when it plans to meet such outcome measures. The Secretary
				must approve such plan before the Secretary may make a subsequent grant to that
				agency under this subsection.
										(5)No portion of any grant awarded under this
				subsection may be used for the purposes of administering the grant funds or to
				subsidize the salaries of State or county veterans service officers or other
				employees of a State or county veterans agency that receives a grant under this
				subsection.
									(6)Federal funds provided to a State or county
				veterans agency under this subsection may not be used to provide more than 50
				percent of the total cost of the State or county government activities
				described in paragraph (1) and shall be used to expand existing outreach
				programs and services and not to supplant State and local funding that is
				otherwise available.
									(7)In awarding grants under this subsection,
				the Secretary shall give priority to State and county veterans agencies that
				serve the largest populations of veterans.
									(8)(A)In a case in which a county government does
				not have a county veterans agency, the county government may be awarded a grant
				under this subsection to establish such an agency.
										(B)In a case in which a county government does
				not have a county veterans agency and does not seek to establish such an agency
				through the use of a grant under this subsection, the State veterans agency for
				the State in which the county is located may use a grant under this section to
				provide outreach services for that county.
										(C)In the case of a State in which no State or
				county veterans agency seeks to receive a grant under this subsection, the
				funds that would otherwise be allocated for that State shall be reallocated to
				those States in which county veterans agencies exist and have sought grants
				under this subsection.
										(9)A
				grant under this subsection may be used to provide education and training,
				including on-the-job training, for State, county, and local government
				employees who provide (or when trained will provide) veterans outreach services
				in order for those employees to obtain accreditation in accordance with
				procedures approved by the Secretary and, for employees so accredited, for
				purposes of continuing education.
									(e)DefinitionsFor the purposes of this section:
									(1)The term State veterans
				agency means the element of the government of a State that has
				responsibility for programs and activities of that State government relating to
				veterans benefits.
									(2)The term county veterans
				agency means the element of the government of a county or municipality
				that has responsibility for programs and activities of that county or municipal
				government relating to veterans benefits.
									563.Outreach activities: funding
								(a)Separate accountAmounts for the outreach activities of the
				Department under this subchapter shall be budgeted and appropriated through a
				separate appropriation account.
								(b)Separate statement of amountIn the budget justification materials
				submitted to Congress in support of the Department budget for any fiscal year
				(as submitted with the budget of the President under section 1105(a) of title
				31), the Secretary shall include a separate statement of the amount requested
				to be appropriated for that fiscal year for the account specified in subsection
				(a).
								564.Definition of outreachFor purposes of this subchapter, the term
				outreach means the act or process of taking steps in a systematic
				manner to provide information, services, and benefits counseling to veterans,
				and the survivors of veterans, who may be eligible to receive benefits under
				the laws administered by the Secretary to ensure that those individuals are
				fully informed about, and assisted in applying for, any benefits and programs
				under such laws for which they may be eligible.
							565.Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary for each of fiscal years 2011,
				2012, and 2013, $25,000,000 to carry out this subchapter, including making
				grants under section 562(d) of this
				title.
							.
				(b)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by adding at the end the following new items:
					
						
							Subchapter IV—Outreach Activities
							561. Outreach
				activities: coordination of activities within the Department.
							562. Outreach
				activities: cooperative activities with States; grants to States for
				improvement of outreach.
							563. Outreach
				activities: funding.
							564. Definition of
				outreach.
							565. Authorization of
				appropriations.
						
						.
				(c)Deadline for implementationThe Secretary of Veterans Affairs shall
			 implement the outreach activities required under subchapter IV of chapter 5 of
			 title 38, United States Code, as added by subsection (a), by not later than 120
			 days after the date of the enactment of this Act.
				302.Visual impairment and orientation and
			 mobility professionals education assistance program
				(a)Establishment of programPart V is amended by adding at the end the
			 following new chapter:
					
						80Visual Impairment and Orientation and
				Mobility Professionals Education Assistance Program
							
								Sec.
								8001. Establishment of
				  scholarship program; purpose.
								8002. Application and
				  acceptance.
								8003. Amount of assistance;
				  duration.
								8004. Agreement.
								8005. Repayment for failure
				  to satisfy requirements of agreement.
							
							8001.Establishment of scholarship program;
				purpose
								(a)EstablishmentSubject to the availability of
				appropriations, the Secretary shall establish and carry out a scholarship
				program to provide financial assistance in accordance with this chapter to an
				individual—
									(1)who is accepted for enrollment or currently
				enrolled in a program of study leading to a degree or certificate in visual
				impairment or orientation and mobility, or a dual degree or certification in
				both such areas, at an accredited (as determined by the Secretary) educational
				institution that is in a State; and
									(2)who enters into an agreement with the
				Secretary as described in section 8004 of this chapter.
									(b)PurposeThe purpose of the scholarship program
				established under this chapter is to increase the supply of qualified blind
				rehabilitation specialists for the Department and the Nation.
								(c)OutreachThe Secretary shall publicize the
				scholarship program established under this chapter to educational institutions
				throughout the United States, with an emphasis on disseminating information to
				such institutions with high numbers of Hispanic students and to Historically
				Black Colleges and Universities.
								8002.Application and acceptance
								(a)Application(1)To apply and participate in the scholarship
				program under this chapter, an individual shall submit to the Secretary an
				application for such participation together with an agreement described in
				section 8004 of this chapter under which the participant agrees to serve a
				period of obligated service in the Department as provided in the agreement in
				return for payment of educational assistance as provided in the
				agreement.
									(2)In distributing application forms and
				agreement forms to individuals desiring to participate in the scholarship
				program, the Secretary shall include with such forms the following:
										(A)A fair summary of the rights and
				liabilities of an individual whose application is approved (and whose agreement
				is accepted) by the Secretary.
										(B)A full description of the terms and
				conditions that apply to participation in the scholarship program and service
				in the Department.
										(b)Approval(1)Upon the Secretary’s approval of an
				individual’s participation in the scholarship program, the Secretary shall, in
				writing, promptly notify the individual of that acceptance.
									(2)An individual becomes a participant in the
				scholarship program upon such approval by the Secretary.
									8003.Amount of assistance; duration
								(a)Amount of assistanceThe amount of the financial assistance
				provided for an individual under this chapter shall be the amount determined by
				the Secretary as being necessary to pay the tuition and fees of the individual.
				In the case of an individual enrolled in a program of study leading to a dual
				degree or certification in both the areas of study described in section
				8001(a)(1) of this chapter, the tuition and fees shall not exceed the amounts
				necessary for the minimum number of credit hours to achieve such dual
				certification or degree.
								(b)Relationship to other
				assistanceFinancial
				assistance may be provided to an individual under this chapter to supplement
				other educational assistance to the extent that the total amount of educational
				assistance received by the individual during an academic year does not exceed
				the total tuition and fees for such academic year.
								(c)Maximum amount of assistance(1)In no case may the total amount of
				assistance provided under this chapter for an academic year to an individual
				who is a full-time student exceed $15,000.
									(2)In the case of an individual who is a
				part-time student, the total amount of assistance provided under this chapter
				shall bear the same ratio to the amount that would be paid under paragraph (1)
				if the participant were a full-time student in the program of study being
				pursued by the individual as the coursework carried by the individual to
				full-time coursework in that program of study.
									(3)In no case may the total amount of
				assistance provided to an individual under this chapter exceed $45,000.
									(d)Maximum duration of
				assistanceThe Secretary may
				provide financial assistance to an individual under this chapter for not more
				than six years.
								8004.AgreementAn agreement between the Secretary and a
				participant in the scholarship program under this chapter shall be in writing,
				shall be signed by the participant, and shall include—
								(1)the Secretary’s agreement to provide the
				participant with financial assistance as authorized under this chapter;
								(2)the participant’s agreement—
									(A)to accept such financial assistance;
									(B)to maintain enrollment and attendance in
				the program of study described in section 8001(a)(1) of this chapter;
									(C)while enrolled in such program, to maintain
				an acceptable level of academic standing (as determined by the educational
				institution offering such program under regulations prescribed by the
				Secretary); and
									(D)after completion of the program, to serve
				as a full-time employee in the Department for a period of three years, to be
				served within the first six years after the participant has completed such
				program and received a degree or certificate described in section 8001(a)(1) of
				this chapter; and
									(3)any other terms and conditions that the
				Secretary determines appropriate for carrying out this chapter.
								8005.Repayment for failure to satisfy
				requirements of agreement
								(a)In generalAn individual who receives educational
				assistance under this chapter shall repay to the Secretary an amount equal to
				the unearned portion of such assistance if the individual fails to satisfy the
				requirements of the agreement entered into under section 8004 of this chapter,
				except in circumstances authorized by the Secretary.
								(b)Amount of repaymentThe Secretary shall establish, by
				regulations, procedures for determining the amount of the repayment required
				under this subsection and the circumstances under which an exception to the
				required repayment may be granted.
								(c)Waiver or suspension of
				complianceThe Secretary
				shall prescribe regulations providing for the waiver or suspension of any
				obligation of an individual for service or payment under this chapter (or an
				agreement under this chapter) whenever noncompliance by the individual is due
				to circumstances beyond the control of the individual or whenever the Secretary
				determines that the waiver or suspension of compliance is in the best interest
				of the United States.
								(d)Obligation as debt to United
				StatesAn obligation to repay
				the Secretary under this section is, for all purposes, a debt owed the United
				States. A discharge in bankruptcy under title 11 does not discharge a person
				from such debt if the discharge order is entered less than five years after the
				date of the termination of the agreement or contract on which the debt is
				based.
								.
				(b)Clerical amendmentsThe tables of chapters at the beginning of
			 title 38, United States Code, and of part V of such title, are each amended by
			 inserting after the item relating to chapter 79 the following new item:
					
						
							80.Visual Impairment and Orientation and Mobility Professionals
				  Education Assistance
				  Program8001
						
						.
				(c)Effective
			 dateThe Secretary of
			 Veterans Affairs shall implement chapter 80 of title 38, United States Code, as
			 added by subsection (a), not later than six months after the date of the
			 enactment of this Act.
				303.Interment in national cemeteries of parents
			 of certain deceased veterans
				(a)Short titleThis section may be cited as the
			 Corey Shea Act.
				(b)Interment of parents of certain deceased
			 veteransSection 2402 is
			 amended—
					(1)In the matter preceding paragraph (1), by
			 striking Under such regulations and inserting (a) Under
			 such regulations;
					(2)by moving the margins of paragraphs (1)
			 through (8) two ems to the right;
					(3)by inserting after paragraph (8) the
			 following new paragraph:
						
							(9)(A)The parent of a person described in
				subparagraph (B), if the Secretary determines that there is available space at
				the gravesite where the person described in subparagraph (B) is
				interred.
								(B)A person described in this subparagraph is
				a person described in paragraph (1) who—
									(i)is a hostile casualty or died from a
				training-related injury;
									(ii)is interred in a national cemetery;
				and
									(iii)at the time of the person’s parent’s death,
				did not have a spouse, surviving spouse, or child who is buried or who, upon
				death, may be eligible for burial in a national cemetery pursuant to paragraph
				(5).
									;
				and
					(4)by adding at the end the following new
			 subsection:
						
							(b)For purposes of subsection (a)(9) of this
				section:
								(1)The term parent means a
				biological father or a biological mother or, in the case of adoption, a father
				through adoption or a mother through adoption.
								(2)The term hostile casualty
				means a person who, as a member of the Armed Forces, dies as the direct result
				of hostile action with the enemy, while in combat, while going to or returning
				from a combat mission if the cause of death was directly related to hostile
				action, or while hospitalized or undergoing treatment at the expense of the
				United States for injury incurred during combat, and includes a person killed
				mistakenly or accidentally by friendly fire directed at a hostile force or what
				is thought to be a hostile force, but does not include a person who dies due to
				the elements, a self-inflicted wound, combat fatigue, or a friendly force while
				the person was in an absent-without-leave, deserter, or dropped-from-rolls
				status or was voluntarily absent from a place of duty.
								(3)The term training-related
				injury means an injury incurred by a member of the Armed Forces while
				performing authorized training activities in preparation for a combat
				mission.
								.
					(c)Guidance requiredThe Secretary of Veterans Affairs, in
			 consultation with the Secretary of Defense, shall develop guidance under which
			 the parent of a person described in paragraph (9)(B) of subsection (a) of
			 section 2402 of title 38, United States Code, may be designated for interment
			 in a national cemetery under that section.
				(d)Conforming amendments
					(1)Cross-reference correctionSection 107 is amended by striking
			 section 2402(8) both places it appears and inserting
			 section 2402(a)(8).
					(2)Cross-reference correctionSection 2301(e) is amended by striking
			 section 2402(6) and inserting section
			 2402(a)(6).
					(3)Cross-reference correctionSection 2306(a) is amended—
						(A)in paragraph (2), by striking
			 section 2402(4) and inserting section 2402(a)(4);
			 and
						(B)in paragraph (4), by striking
			 section 2402(5) and inserting section
			 2402(a)(5).
						(e)Effective
			 dateThe amendments made by
			 this section shall apply with respect to the death, on or after the date of the
			 enactment of this Act, of the parent of a person described in section
			 2402(a)(9)(B) of title 38, United States Code, as added by subsection (a), who
			 dies on or after October 7, 2001.
				
	
		
			Passed the House of
			 Representatives November 3, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
